Citation Nr: 0534408	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disability with degenerative joint disease and neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims entitlement to service connection for a 
left shoulder disability.  The Board has determined that 
additional development is necessary prior to completion of 
its appellate review for the following reasons.  

The Board observes that the RO denied service connection on 
the essential basis that there was no evidence showing that 
any permanent residual or chronic disability resulted from 
inservice treatment for left shoulder pain. 

Review of service medical records show that during the 
veteran's active service, he was seen early in June 1965 for 
complaints of painful left shoulder.  The treatment record 
noted a history of previous dislocation.  On examination, the 
treatment provider noted swelling of the left humerus, with 
no definite deficits.  The report contains an impression that 
the provider doubted the shoulder was dislocated but X-ray 
examination was to performed.  The report of X-ray 
examination of the left shoulder at that time contains 
findings that views of the left shoulder show the presence of 
a fracture involving the greater tuberosity of the humerus; 
there may be slight impaction of the fragments.

The veteran was seen several days later in June 1965 for a 
follow-up on the earlier visit.  At that time he reported 
that he had no definite injury to the shoulder; and also that 
he had had a party and had a few scotches, and may have 
injured the shoulder then.  The report noted findings 
regarding range of motion of the left shoulder and a recent 
bruise of the left shoulder.  The report noted that X-rays 
showed greater tuberosity fracture that was healing well.

During a July 1966 separation examination, the report of 
medical history shows that the veteran reported no problems 
associated with arthritis, bone, joint or other deformity, 
painful or trick shoulder, or other referable problems.  On 
examination at that time, evaluation of the upper 
extremities, neurologic and other referable parts was normal.

VA treatment records dated from September 2000 to June 2003 
shows that the veteran was seen in early June 2003 for a two-
week history of complaints of left shoulder pain, which was 
constant and sharp.  The report indicated that X-ray 
examination of the left shoulder showed degenerative joint 
disease.  The report contains a diagnosis of degenerative 
joint disease of the left shoulder.

Private treatment records from June to September 2003 show 
that the veteran was first seen for left shoulder pain in 
June 2003.  At that time he reported that he was kicked by a 
cow and his shoulder came out of place.  He did not go to the 
doctor at the time of the injury.  

A July 2003 report of a follow-up visit at that time shows 
that the veteran was seen for left shoulder pain and 
weakness, and that the veteran apparently had a history of 
shoulder injury with dislocation while parachuting during 
service.  The veteran reported that in May 2003, he was 
kicked by a cow and his shoulder dislocated.  He initially 
did not think anything of the injury, but later he developed 
increasing amounts of pain over the next two weeks, and was 
unable to lift the arm at shoulder level because of pain and 
weakness.  He also developed some paresthesias along the back 
of the neck, shoulder area, and down to the fingers of the 
left hand.  The report contains an impression of left 
shoulder weakness, probable traumatic axillary neuropathy, 
although this could be partial upper trunk brachial 
plexopathy.

Private treatment records in September 2003 include the 
report of an MR arthrogram, containing an impression of (1) 
findings suggesting anterior leading tear of the rotator 
cuff, approximately 8 to 9 MM.; and (2) tiny suggestion of 
old Hill-Sachs injury, has there been prior dislocation?  

A September 2003 private operative report shows that the 
veteran underwent arthroscopic right rotator cuff repair, 
left shoulder.  That report contains a diagnosis of (1) left 
rotator cuff tear; and (2) frozen left shoulder.

In summary, a diagnosis of left shoulder disorder has been 
made, which includes degenerative joint disease of the left 
shoulder-a diagnosis made within a few weeks of the reported 
left shoulder injury in May 2003.  There is also an 
impression in September 2003 indicating there may have been 
residuals of a dislocation prior to the one in 2003-"tiny 
suggestion of old Hill-Sachs injury, has there been prior 
dislocation?"  The veteran has testified that his left 
shoulder had been weakened from degenerative joint disease, 
which was due to his injury in service, and that the 2003 
injury aggravated this.  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.
  
There are no medical opinions of record addressing the issue 
of whether the veteran's current left shoulder disorder is 
linked to service.  There is evidence of a current left 
shoulder disability, and evidence indicating that the 
disability may be associated with the veteran's service-
evidence of a previous injury and left shoulder treatment in 
service.   Therefore, a contemporaneous and thorough VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of the appellant's claimed left 
shoulder disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should schedule the veteran 
for VA examination to determine the 
nature and etiology of any left shoulder 
disorder.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail.  The 
claims file should be made available to 
the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
left shoulder disability is the result of 
disease or injury in service; proximately 
due to, the result of, or increased by, a 
service-connected disease or injury; or 
in the case of arthritis, began within 
one year of discharge from service.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for service 
connection for a left shoulder disability 
with degenerative joint disease and 
neuropathy.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


